DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.
 Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 35-41, 43-56, and 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et al. (U.S. Patent Application Publication Number 2005/0284815; hereinafter referred to as Sparks ‘815), and further in view of Sparks et al. (U.S. Patent Application Publication Number 2005/0235759; hereinafter referred to as Sparks ‘759).  Sparks ‘815 discloses a treatment system and method for treating a fluid withdrawn and then returned to a living body. The system includes outgoing and .
With respect to claim 35, Sparks ‘815 discloses and illustrates a Coriolis flow meter for measuring one or more properties of a fluid, the Coriolis flow meter comprising: a disposable-part sub-system comprising: a flow conduit configured to provide a flow path for the fluid (tube 56), one or more actuators (electrode 66) configured for generating oscillations in the fluid through the flow conduit (paragraph 
With respect to claim 36, the Coriolis flow meter of claim 35 wherein the flow conduit is the disposable part is shown in figure 2 as the flow conduit is in the sensor unit 12, which is disclosed to be disposable as noted above with respect to Sparks ‘815.

With respect to claim 38, the Coriolis flow meter of claim 35 wherein a combination of the flow conduit, the one or more actuators and the one or more sensors is the disposable part is disclosed as all the claimed components are in the disposable sensor unit 12 with respect to Sparks ‘815.
With respect to claim 39, the Coriolis flow meter of claim 35, further comprising a frame (housing 44) to house at least one of a flow conduit, one or more actuators, and one or more sensors is illustrated in figure 2 with respect to Sparks ‘815.
With respect to claim 40, while the use of one or more snap-in mechanical connectors for snap-in configuration is not explicitly disclosed, the use of such a snap-in configuration would be obvious to one of ordinary skill in the art because the sensor units 12 all have a connector 54 which would be easy to plug in and out, and thus a snap-in configuration for connection would be obvious to one of ordinary skill in the art. 
With respect to claim 41, the Coriolis flow meter of claim 39, further comprising one or more electrical connectors in a mother-daughter pair is illustrated in figure 2 with the electrical connector 54 with respect to Sparks ‘815.
With respect to claim 43, the Coriolis flow meter of claim 35 wherein the flow conduit is of a U-shape is illustrated in figure 3 of Sparks ‘815  as tube 56 is shown to be U-Shaped and Figure 1 of Sparks ‘759 illustrates a U-shaped flow conduit as well.

With respect to claim 45, the Coriolis flow meter of claim 35 wherein the flow conduit is made of silicone is disclosed in paragraph [0018] of Sparks ‘815.
With respect to claim 46, the Coriolis flow meter of claim 35, wherein the flow conduit is made of glass is disclosed in paragraph [0018] of Sparks ‘815.
With respect to claim 47, the Coriolis flow meter of claim 35, wherein the flow conduit is made of metal is disclosed in paragraph [0018] of Sparks ‘815.
With respect to claim 48, the Coriolis flow meter of claim 35 wherein the one or more measurements are used for monitoring a bioprocess is disclosed in paragraph [0014] of Sparks ‘815 as a chemical concentration in blood is disclosed to be measured.
With respect to claim 49, the Coriolis flow meter of claim 35, wherein the one or more properties comprise at least one of mass flow rate; density, or temperature of the fluid is disclosed as mass flow rate and density are disclosed in paragraph [0006] of Sparks and temperature is disclosed in paragraph [0022] of Sparks ‘815.
With respect to claim 50, Sparks ‘815  discloses a bioprocessing system for monitoring one or more properties of a fluid used in a bioprocess unit (see paragraph [0023] of Sparks), the bioprocessing system comprising: an inlet tubing (46) and an outlet tubing (48) of the bioprocess unit, wherein the inlet tubing is connected to an inlet process connect, and the outlet tubing is connected to an outlet process connect (see figure 1); a Coriolis flow meter coupled to the inlet process connect and the outlet process connect (see figure 1), wherein the Coriolis flow meter comprises: a  conduit (sensing electrodes 68), and an electronics circuitry (52) coupled to the disposable-part sub-system, and configured to trigger the one or more actuators and the one or more sensors,  the electronics circuitry configured to process the Coriolis response received from the one or more sensors to generate one or more measurements representative of the one or more properties of the fluid; and a monitoring unit (control unit, not shown) configured for receiving the measurements representative of the one or more properties of the fluid, and configured to use the measurements to control the bioprocess. Sparks ‘815 does not, however, actually disclose wherein at least one the flow conduit, the one or more actuators, or the one or more sensors is configured as a disposable part independent of the electronics circuitry, though paragraph [0029] discloses that the sensor units 12 can be manufactured as disposable units, they are more of an all in one unit. However, Sparks ‘759 discloses a flow control device (18), a flow sensing device (20) and electronic circuitry (22) that are disclosed to be enclosed in a single housing or within two or more separate housing to provide a modular design (see Sparks ‘759 paragraph [0014]). Therefore, it would be obvious to use the modular design of Sparks ‘759 with the system of Sparks ‘815 to make a disposable flow conduit that is disposable independent of the electronics circuitry. 

With respect to claim 52, the bioprocessing system of claim 50 wherein a combination of the one or more actuators and the one or more sensors is the disposable part is disclosed in figure 2 of Sparks ‘815 as the sensor unit 12 is disclosed as a disposable unit.
With respect to claim 53, the bioprocessing system of claim 50 wherein a combination of the flow conduit, the one or more actuators and the one or more sensors is the disposable part is disclosed in figure 2 of Sparks ‘815 as the sensor unit 12 is disclosed as a disposable unit. 
With respect to claim 54, the bioprocessing system of claim 50, further comprising a frame to house at least one of a flow conduit one or more actuators, and one or more sensors is illustrated in figure 2 of Sparks ‘815 with housing 44. 
With respect to claim 55, the bioprocessing system of claim 50 wherein the flow conduit is made of at least one of polymer, glass, silicone, and metal is disclosed in paragraph [0018] of Sparks ‘815. 
With respect to claim 56, the bioprocessing system of claim 50 wherein the one or more properties comprise at least one of mass flow rate, density, or temperature of the fluid is disclosed in paragraphs [0006] and [0022] of Sparks ‘815.
With respect to claim 58, Sparks ‘815 discloses a method for measuring one or more properties of a fluid using a Coriolis flow meter, the method comprising: providing a disposable-part sub-system (sensor unit 12), and an electronics circuitry coupled to  fluid, one or more actuators (electrode 66) configured for generating oscillations in the fluid through the flow conduit, and one or more sensors configured for receiving a Coriolis response from the fluid through the flow conduit (sensor electrode 68), wherein at least one the flow conduit, the one or more actuators, or the one or more sensors is configured as a disposable part (all in disposable sensor part 12); transmitting an electrical signal to trigger oscillations in the fluid; receiving a Coriolis response from the fluid; and processing the Coriolis response to obtain one or more measurements representative of the one or more properties of the fluid (measures at least mass flow rate and density). Sparks ‘815 does not, however, actually disclose wherein at least one the flow conduit, the one or more actuators, or the one or more sensors is configured as a disposable part independent of the electronics circuitry, though paragraph [0029] discloses that the sensor units 12 can be manufactured as disposable units, they are more of an all in one unit. However, Sparks ‘759 discloses a flow control device (18), a flow sensing device (20) and electronic circuitry (22) that are disclosed to be enclosed in a single housing or within two or more separate housing to provide a modular design (see Sparks ‘759 paragraph [0014]). Therefore, it would be obvious to use the modular design of Sparks ‘759 with the system of Sparks ‘815 to make a disposable flow conduit that is disposable independent of the electronics circuitry.

With respect to claim 60, the method of claim 58, wherein the one or more properties comprise at least one of mass flow rate, density, or temperature of the fluid is disclosed in paragraphs [0006] and [0022] of Sparks ‘815.
With respect to claim 61, Sparks ‘815  discloses a method for monitoring one or more properties of a fluid in a bioprocess of a bioprocessing system, the method comprising: coupling an inlet tubing (46) and an outlet tubing (48) of a bioprocess with a Coriolis flow meter using process connects, wherein the Coriolis flow meter comprises: a disposable-part sub-system comprising (sensor unit 12): a flow conduit configured to provide a flow path for the fluid (56), one or more actuators configured for generating oscillations in the fluid through the flow conduit (electrode 66), and one or more sensors (electrode 68) configured for receiving a Coriolis response from the fluid through the flow conduit, wherein at least one the flow conduit, the one or more actuators, or the one or more sensors is configured as a disposable part (all located in sensor unit 12); and an electronics circuitry coupled to the disposable-part subsystem (circuitry 52), and configured to trigger the one or more actuators and the one or more sensors, and configured to process the Coriolis response received from the one or more sensors to generate one or more measurements representative of the one or more properties of the fluid; transmitting an electrical signal to trigger oscillations in the fluid; receiving a Coriolis response from the fluid; processing the Coriolis response to obtain one or more measurements representative of the one or more properties of the fluid; and monitoring 
Response to Arguments
Applicant’s arguments with respect to claim(s) 35-41, 43-56, and 58-61 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861